          Case 1:18-cv-01596-APM Document 22 Filed 06/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    DEMOCRACY FORWARD
    FOUNDATION,

                 Plaintiff,

         v.                                           Case No. 1:18-cv-1596 (APM)

    U.S. DEPARTMENT OF EDUCATION,

                 Defendant.


                                   JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated April 17, 2020, the parties respectfully

submit this joint status report.

        Since the April 17, 2020 Joint Status Report, the parties conferred and Defendant located

approximately 4094 pages of responsive emails that inadvertently had not been processed or

produced. The parties agreed that Defendant would process 1000 pages of emails per month to

complete the production. 1 On May 22, 2020, Defendant processed and produced 1000 pages of

emails to Plaintiff. On June 22, 2020, Defendant produced 1000 pages of emails to Plaintiff. AT

the present rate, Defendant anticipates that this production will be completed by August 24,

2020.




1
 Defendant is able to process these records at an accelerated rate as they consist exclusively of
external communications. Therefore, Defendant need not conduct a more labor-intensive review
of the records for material exempt from disclosure under FOIA Exemption 5.
         Case 1:18-cv-01596-APM Document 22 Filed 06/22/20 Page 2 of 2




       The parties also discussed the production of responsive attachments to previously-

produced emails. On April 22, 2020, Plaintiff provided an initial list of potentially responsive

attachments that it continues to seek. However, the parties agreed to suspend processing of the

attachments pending the production of the emails described in the above paragraph. Upon

completion of this production, Defendant will continue processing Plaintiff’s request for the

identified attachments at the rate of 600 pages of records per month, as set forth in the court’s

August 26, 2019 Order.

       Accordingly, the parties propose that they submit to the Court a joint status report on or

before August 24, 2020, to apprise the Court of the status of the production.


 Dated: June 22, 2020                                    Respectfully submitted,

 /s/ John T. Lewis                                       MICHAEL R. SHERWIN
 JOHN T. LEWIS                                           Acting United States Attorney
 D.C. Bar No. 1033826
 Democracy Forward Foundation                            DANIEL F. VAN HORN
 1333 H St. NW                                           D.C. Bar No. 924092
 Washington, DC 20005                                    Chief, Civil Division
 (202) 448-9090
 jlewis@democracyforward.org                             By: /s/ Darrell C. Valdez
                                                         DARRELL C. VALDEZ
                                                         D.C. Bar No. 420232
                                                         Assistant United States Attorney
                                                         555 Fourth Street, N.W.
                                                         Washington, D.C. 20530
                                                         Telephone: 202-252-2507
                                                         Darrell.Valdez@usdoj.gov




                                                     2
